Citation Nr: 0002645	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint aches due to 
an undiagnosed illness.  

2.  Entitlement to service connection for loss of muscle 
control due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

4.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 

5.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1980 and from October 1989 to September 1993.  He served in 
the Southwest Asia theater of operations from August 1990 to 
April 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In October 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.    


FINDINGS OF FACT

1.  The veteran does not suffer from a disability, other than 
arthritis, characterized by musculoskeletal complaints.

2.  There is no medical evidence linking arthritis to 
service.

3.  The veteran does not suffer from a current disability 
manifested by weakness or loss of muscle control.

4.  There veteran does not suffer from an undiagnosed skin 
disability.  
5.  A current diagnosed skin disability is unrelated to 
service.  

6.  The veteran's complaints of headaches have been 
associated with a diagnosis.

7.  There is no medical evidence linking the veteran's 
headaches to service. 

8.  The veteran does not suffer from a current disability 
characterized by memory loss.  

9.  The veteran does not suffer from a disability 
characterized by fatigue.  


CONCLUSIONS OF LAW

1.  Joint aches due to an undiagnosed illness were not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1117, 1131, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.317 (1999).

2.  Loss of muscle control due to an undiagnosed illness was 
not incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

3.  A skin rash due to an undiagnosed illness was not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

4.  Headaches due to an undiagnosed illness were not incurred 
in or aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

5.  Memory loss due to an undiagnosed illness was not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).
6.  Fatigue due to an undiagnosed illness was not incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including arthritis, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. § 1111; see 
Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 4 
Vet. App. 331 (1993).  Further, a preexisting injury or 
disease is considered to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Also, compensation is available to Persian Gulf veterans who 
exhibit objective indications of chronic disability resulting 
from an illnesses or combination of illnesses manifested by 
one or more signs, if the disability becomes manifest to a 
degree of 10 percent or more not later than December 31, 2001 
and if the disability cannot be attributed to any known 
diagnosis.  38 C.F.R. § 3.317(a)(1), (5).  "[O]bjective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(3).  See 
also 38 U.S.C.A. § 1117; VAOGCPREC 8-98.  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms of undiagnosed 
illness, such as fatigue, signs or symptoms involving skin, 
headache, joint pain, muscle pain, neurologic signs or 
symptoms, and neuropsychological signs or symptoms, (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of 10 percent or 
more within the specified presumptive period, and (4) a nexus 
between the chronic disability and the undiagnosed disorder.  
See VAOGCPREC 4-99.

As a preliminary matter, the Board finds that the veteran's 
claims for service connection of various disorders are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claims.  The Board is also 
satisfied that all the facts relevant to these claims have 
been properly and sufficiently developed.

The Board notes that pursuant to the Board's remand 
additional development of the veteran's claims was attempted 
by the RO.  The RO made repeated attempts to obtain 
additional evidence of treatment requested by the Board and 
to schedule the veteran for additional VA examinations that 
were intended to develop information germane to the veteran's 
claims.  The veteran failed to respond to the request for 
additional information or to report for the scheduled 
examinations.  

Under the VA's regulations, when a claimant fails to report 
for an examination scheduled in connection with an original 
compensation claim, absent good cause, the claim shall be 
based on the evidence of record.  38 C.F.R. § 3.655(a),(b).  
The veteran has not articulated any cause for his failure to 
appear for the scheduled evaluations, and the record does not 
provide a basis for granting the claims in question.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."). 

I.  Joint Aches

The veteran contends that he has a disability manifested by 
multiple joint aches.  During a VA examination in October 
1994, he complained of multiple joint pain, mainly in the 
hips, elbows, and shoulders.  Although the examiner diagnosed 
arthralgia of multiple joints, the examiner's report does not 
reflect the presence of findings to suggest a conclusion that 
the examiner observed perceptible evidence to corroborate the 
veteran's complaints of multiple joint pains.  

A VA general medical examination performed in March 1997 
noted some tenderness in the low back region and included a 
diagnosis of multiple joint pain.  Upon a more specific VA 
joint examination in March 1997, the veteran complained of 
joint pain, including pain of the hips, knees, shoulders, and 
elbows.  The examiner concluded that although the veteran had 
chronic joint pain, which he claimed was due to exposure, the 
examiner was unable to find any evidence on physical 
examination of problems.  Thus, although the veteran has 
articulated complaints of multiple joint pains, the more 
specific examination essentially ruled out that the veteran's 
complaints are currently manifested by any signs or other 
indicators capable of verification.  
Service medical records document some musculoskeletal 
complaints at various times.  In November 1981, an ankle 
sprain was diagnosed.  Further treatment records from 
December 1989 and January 1990 document complaints associated 
with the veteran's right shoulder.  Those treatment records 
reference possible shoulder strain and myalgia and reflect 
instructions in December 1989 to rule out overuse syndrome 
versus tendonitis/bursitis.  A February 1990 entry references 
complaints of left ankle pain of one day after a chair was 
dropped on the ankle.  However, a June 1991 examination 
revealed the upper and lower extremities, the spine, and the 
musculoskeletal system in general to be normal.  The findings 
reported at the time of the examination, the lack of findings 
in service suggesting the presence of a chronic disability 
associated with the veteran's musculoskeletal complaints when 
presented, and the findings of post-service VA examinations 
suggest that any disability manifested by complaints of 
musculoskeletal pain in service resolved by the time of the 
veteran's separation from service and is no longer present.  

There is some evidence that the veteran suffers from 
arthritis.  A November 1995 opinion from a private examiner 
whose records of treatment document complaints of knee and 
hip pain reflect that the veteran was diagnosed with 
osteoarthritis in the left knee and bilateral hips confirmed 
by x-ray examination in July 1995.  Although a March 1997 VA 
x-ray examination revealed normal knees bilaterally, that 
examination also revealed mild left hip degenerative joint 
disease with an otherwise normal pelvic radiograph.  

Although arthritis of at least of one hip has been 
established by evidence associated with the claims file, 
service connection is not available for arthritis under 
38 U.S.C.A. § 1117 because by arthritis is not an undiagnosed 
disorder.  The Board observes, furthermore, that service 
medical records do not reflect a diagnosis of arthritis in 
service and post-service treatment records do not reflect a 
diagnosis of arthritis within a year of service.  There is 
also no medical opinion otherwise linking arthritis to 
service.  

Although the veteran apparently reported during a November 
1986 periodic examination that he had been informed by 
physicians that he had arthritis of the back, knees, wrist 
and knuckles, he is not competent to diagnose a disability, 
and a recitation by a physician of a history provided by the 
veteran is not competent evidence that might link a 
disability to service.  See Gahman v. West, 12 Vet. App. 406 
(June 4, 1999).  In any event, there is no competent medical 
evidence after service that the veteran suffers from 
arthritis other than arthritis of the knees and hips, there 
are no findings of arthritis during service, and the most 
recent VA examination suggests that arthritis of the knees is 
no longer present, if it was ever present at all.  Even 
assuming, arguendo, that some form of arthritis was present 
at a time prior to entry into active duty, the evidence 
associated with the claims file demonstrates that arthritis 
did not worsen during service.  

The Board previously requested development that might have 
aided the veteran's case.  However, the veteran has failed to 
respond to a request for additional records and has failed to 
make himself available for a VA examination which was 
requested by the Board.  As it stands, the evidence reflects 
that the veteran does not suffer from a disability resulting 
from an undiagnosed disorder and that any arthritis that is 
present is unrelated to service.  The Board is constrained to 
conclude that the veteran, therefore, does not suffer from a 
disability characterized by musculoskeletal complaints that 
had its onset in service or that otherwise is related to 
service.  

II.  Loss of Muscle Control

The veteran complains of loss of muscle control.  However, 
service medical records do not document loss of muscular 
control.  During a VA examination in October 1994, the 
veteran complained of occasional loss of use of his hands.  
However, the examination report does not include such a 
diagnosis.  There was no diagnosis of loss of muscle control.  
During a VA examination in March 1997, the veteran also 
complained of occasional loss of muscle control, occurring 
mostly in the arms.  The examiner indicated that he did not 
have a firm etiology for the veteran's complaint, but that it 
was unlikely to represent any type of seizure activity.  
Neither examiner reported neurological abnormality or 
weakness.  The October 1994 examiner reported that upper and 
lower extremities were normal and that the neurological 
system was normal.  Examination in March 1997 revealed normal 
muscle tone and 5/5 strength in both the lower and upper 
extremities.  The claims file does not document other non-
medical verification of weakness.  The preponderance of the 
evidence reflects that the veteran's complaints of weakness 
are unsubstantiated and that the veteran does not suffer from 
a disability characterized by muscle weakness.  Inasmuch as 
the veteran does not suffer from a current disability 
manifested by weakness, service connection for such a 
disability is not in order.  

III.  Skin Rash

The veteran contends that a skin rash is the result of an 
undiagnosed illness.  Treatment records from September, 
October, and November 1992 document complaints of skin rash.  
The assessment in September 1992 was that of dermatitis of an 
unknown etiology.  Subsequent entries from October and 
November 1992 reflect that the assessment was that of 
scabies.  

During a VA examination in October 1994, an examiner 
diagnosed a history of a rash of the arms and legs, adding 
that there was no rash at the time of the examination.  
During a VA examination in February 1997, the veteran 
complained of a rash in the past that he indicated began 
during service in the Persian Gulf and that thereafter 
appeared once or twice a month.  The veteran indicated that 
the rash consisted of bumps on his extremities that were not 
present at the time of examination and that had not been 
present since the prior Christmas.  The examiner's assessment 
was that of essentially a normal examination except for 
xerotic dermatitis for which the examiner recommended a 
change of soaps.  The examiner also described small keratotic 
lesions on the finger which the examiner indicated should 
either be left alone and observed or removed at the veteran's 
discretion.  The examiner added that the veteran did not have 
"service related dermatitis or rashes."

While dermatitis of unknown etiology was diagnosed in 
September 1992, subsequently dated medical evidence 
associated with the claims file does not reflect the presence 
of an undiagnosed illness.  The veteran's complaints of a 
rash have not been corroborated by physical examination or 
other verifying evidence.  Although the most recent VA 
examination revealed some skin dryness, the examiner assessed 
xerotic dermatitis apparently related to the use of a certain 
body soap.  Neither this disorder nor the diagnosed keratoses 
constitute undiagnosed illnesses.  

Evidence associated with the claims file reflects that any 
current skin disorder is unrelated to service.  Skin 
complaints in service ultimately were diagnosed as scabies.  
Post-service records do not reflect the presence of scabies, 
and the February 1997 examiner's opinion affirmatively 
dissociated any current dermatitis from service.  Therefore, 
service connection is unwarranted for a disability manifested 
by a rash or any other skin disorder.  

IV.  Headaches

The veteran complains of headaches.  Service medical records 
do not document complaints of headaches, and during a VA 
examination in October 1994, the veteran did not articulate 
complaints of headaches.  During a VA examination in March 
1997, the veteran complained of headaches that he indicated 
began three to four months after his return from Saudi 
Arabia.  The examiner's assessment references vascular 
headaches of a mixed tension migraine nature.  The veteran's 
articulated complaints of headaches have been associated with 
a diagnosis, and, therefore, service connection under 
38 U.S.C.A. § 1117 is unwarranted.  There is no medical 
evidence linking the diagnosed disorder to service.  There is 
no medical opinion, for example, suggesting that the 
veteran's headaches had their onset in service, and the Board 
observes that during an examination in June 1991, the veteran 
denied a history of severe headaches.  The Board concludes 
that service connection is not warranted for a disability 
manifested by headaches.  



V.  Memory Loss

The veteran seeks service connection for memory loss due to 
an undiagnosed illness.  The service medical records do not 
document memory loss.  During an examination in October 1994, 
diagnoses included a history of short-term memory loss, based 
apparently upon a history provided by the veteran.  The 
examiner's diagnosis, in this respect, includes a reference 
to a normal physical examination.  Although the veteran 
complained of memory loss during an examination in March 
1997, an examiner observed that the veteran's memory was 3/3 
at 0 and 5 minutes and that the veteran was "a fairly good 
historian without difficulty recalling previous events."  
The examiner added, however, that there was no way to test 
episodic memory loss. 

No diagnosis has been attached to the veteran's post-service 
complaints of memory loss.  However, there apparently has 
been no objective corroboration of the veteran's subjective 
complaints.  Both VA examination reports reflect that those 
examinations failed to develop evidence of memory loss.  
Treatment records do not document findings suggesting the 
presence of memory loss, and the claims file does not contain 
other verifiable evidence of memory loss.  Therefore, the 
Board concludes that the preponderance of the evidence 
reflects that there is no objective indication of a chronic 
disability characterized by memory loss.  

VI.  Fatigue

There also is no objective indication of chronic disability 
with respect to the veteran's complaints of fatigue.  The 
October 1994 examination revealed a normal physical 
examination with respect to the veteran's complaints of 
fatigue.  Although the veteran complained of easy fatigue 
during an examination in March 1997, conclusions offered in 
the report of that examination do not suggest the presence of 
findings associated with the veteran's complaints of fatigue 
that eluded diagnosis.  In this respect, clinical diagnoses 
consisted of hypertension, multi joint pain, headache, 
characterized as probably secondary to hypertension, and 
questionable post-traumatic stress disorder.  There was no 
diagnosis of or reference by way of conclusions or findings, 
however, to chronic fatigue.  The Board also notes that there 
is nothing in the March 1997 examination report that relates 
the veteran's complaints of chronic fatigue to a diagnosed or 
undiagnosed illness.  As the Board concludes that the veteran 
does not suffer from a disability characterized by fatigue, 
service connection for such a disability is not warranted.

It is pertinent to again point out that the Board remanded 
this case to the RO for the purpose of affording the veteran 
medical examinations and to obtain relevant medical evidence 
but the veteran has failed to respond.  In written argument 
dated in October 1999, the veteran's representative 
acknowledged that the veteran failed tom report for the 
scheduled examinations and has not even responded to the 
representatives calls and correspondence.  Under these 
circumstances, there is no further duty to assist the veteran 
at this time.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
service connection claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

A claim for service connection for joint aches due to an 
undiagnosed illness is denied. 

A claim for service connection for loss of muscle control due 
to an undiagnosed illness is denied.  

A claim for service connection for a skin rash due to an 
undiagnosed illness is denied.  

A claim for service connection for headaches due to an 
undiagnosed illness is denied.  

A claim for service connection for memory loss due to an 
undiagnosed illness is denied.  

A claim for service connection for fatigue due to an 
undiagnosed illness is denied.   



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

